Case 1:17-cv-01280-PAE Document 65 Filed 12/14/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ARACELI MENDEZ GUTIERREZ, individually and on
behalf of all other persons similarly Situated,

Plaintiff,
_V_

BRAVO PIZZA ENTERPRISES, INC., THE BIG SLICE
OF NEW YORK, LLC; and MICHAEL LIBRETTA,
jointly and severally,

Defendants.

 

 

_l
USDC SDNY

DOCUMENT
ELECTRONICALLY FlLED

DATE FILED= 114 l

 

 

 

 

ARACELI l\/IENDEZ GUTIERREZ, individually and on
behalf of all other persons similarly situated,

Plaintiff,
_v_

MOHAMl\/IAD BASEL ELTELL,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

17 Civ. 1280 (PAE)

QRD_EK

17 Civ. 10088 (PAE)

ORDER

On December 7, 2018, the parties, having reached a settlement in this Fair Labor

Standards Act (“FLSA”) and New Yorl< Labor Law action, submitted a joint motion to dismiss,

Dkt. 63, and a memorandum of law in support of the settlement with various attachments, Dkt.

64.l The attachments include: the signed proposed settlement agreement, Dkt. 64-1

(“Agreement”); the time sheet for plaintiffs counsel, Dkt. 64-2; and a list of case costs, Dkt. 64-

3. The Court has carefully reviewed the Agreement and concludes that the Agreement was

 

l Unless otherwise noted, all citations to “Dl<t.” refer to the docket in l7 Civ. 1280.

 

Case 1:17-cv-Ol280-PAE Document 65 Filed 12/14/18 Page 2 of 2

achieved through procedurally fair means and is fair and reasonable such that it Satisfles the
standards set forth in Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).
Accordingly, the Court approves the Agreement. The Court hereby dismisses 17 Civ.
1280 with prejudice as to the claims against defendants Bravo Pizza Enterprises, Inc.; the Big
Slice of New York, LLC; and Michael Libretta. The Court also dismisses 17 Civ. 10088 without
prejudice as to the claims against Mohammad Basel Eltell. The Court respectfully directs the

Clerk of Court to terminate the motion pending at Dkt. 9 in 17 Civ. 10088 and Dkt. 63 in 17 Civ.

1280, and to close this case.

SO ORDERED.

,1 r
j W\/\/1 /d [T;\,¢j@fl‘\/i/é/

Paul A. Engelmayer 5 /
United States District Judge

 

Dated: December 7, 2017
New York, New York

